     Case 3:20-cv-02351-MMA-AGS Document 1 Filed 12/02/20 PageID.1 Page 1 of 15



1    JEFFREY BOSSERT CLARK
     Acting Assistant Attorney General
2    Civil Division
     GUSTAV W. EYLER
3    Director
     Consumer Protection Branch
4    SHANNON L. PEDERSEN
     Trial Attorney
5    Ore. State Bar No. 102073
     Consumer Protection Branch
6    Department of Justice, Civil Division
     P.O. Box 386
7    Washington, D.C. 20044
     (202) 532-4490
8
9                              UNITED STATES DISTRICT COURT
10                            SOUTHERN DISTRICT OF CALIFORNIA
11
12   UNITED STATES OF AMERICA,                           Case No.: '20CV2351 MMA AGS
13                                      Plaintiff,
                                                         COMPLAINT FOR PERMANENT
14   v.                                                  INJUNCTION
15   AMARC ENTERPRISES, INC., a
     corporation; and ALBERT LEE
16
     SANCHEZ, JR. and GARY L. MATSON,
17   SR., individuals,
18                                  Defendants.
19
20         Plaintiff, the United States of America, by its undersigned attorneys, and on behalf
21   of the United States Food and Drug Administration (“FDA”), respectfully represents to
22   this Court as follows:
23         1.     This statutory injunction proceeding is brought under the Federal Food,
24   Drug, and Cosmetic Act (the “Act”), 21 U.S.C. § 332(a), and this Court’s inherent
25   equitable authority, to permanently enjoin and restrain Defendants AMARC Enterprises,
26   Inc., a corporation, and Albert Lee Sanchez, Jr. and Gary L. Matson, Sr., individuals
27   (collectively, “Defendants”), from violating:
28

                                                     1
     Case 3:20-cv-02351-MMA-AGS Document 1 Filed 12/02/20 PageID.2 Page 2 of 15



1                 A.     21 U.S.C. § 331(d) by introducing or delivering for introduction, or
2    causing to be introduced or delivered for introduction, into interstate commerce, new
3    drugs within the meaning of 21 U.S.C. § 321(p) that are neither approved pursuant to
4    21 U.S.C. § 355(a), (b), or (j), nor exempt from approval pursuant to 21 U.S.C. § 355(i);
5                 B.     21 U.S.C. § 331(a) by introducing or delivering for introduction, or
6    causing to be introduced or delivered for introduction, into interstate commerce, drugs, as
7    defined by 21 U.S.C. § 321(g)(1), that are misbranded within the meaning of 21 U.S.C.
8    § 352(f)(1) because their labeling fails to bear adequate directions for use;
9                 C.     21 U.S.C. § 331(k) by causing a drug to become misbranded within
10   the meaning of 21 U.S.C. § 352(f)(1), while such drug is held for sale after shipment in
11   interstate commerce;
12                D.     21 U.S.C. § 331(a) by introducing or delivering for introduction, or
13   causing to be introduced or delivered for introduction, into interstate commerce, a new
14   animal drug, as defined by 21 U.S.C. § 321(v), that is adulterated within the meaning of
15   21 U.S.C. § 351(a)(5) because it is unsafe in that it is not the subject of any FDA
16   approval pursuant to 21 U.S.C. § 360b, conditional approval pursuant to 21 U.S.C.
17   § 360ccc, or relevant index listing pursuant to 21 U.S.C. § 360ccc-1, and is not exempt
18   from approval pursuant to 21 U.S.C. § 360b(j); and
19                E.     21 U.S.C. § 331(k) by causing a new animal drug to become
20   adulterated within the meaning of 21 U.S.C. § 351(a)(5), while such drug is held for sale
21   after shipment in interstate commerce.
22                                JURISDICTION AND VENUE
23         2.     This Court has jurisdiction over the subject matter and all parties to this
24   action under 21 U.S.C. § 332(a) and 28 U.S.C. §§ 1331, 1337, and 1345.
25         3.     Venue in this District is proper under 28 U.S.C. § 1391(b) and (c).
26
27
28

                                                   2
     Case 3:20-cv-02351-MMA-AGS Document 1 Filed 12/02/20 PageID.3 Page 3 of 15



1                                         DEFENDANTS
2          4.      Defendant AMARC Enterprises, Inc. (“AMARC”) is a corporation located
3    at 1339 Broadway, El Cajon, California 92021 (“AMARC’s Facility”), within the
4    jurisdiction of this Court.
5          5.      Defendant Albert Lee Sanchez, Jr., is the owner of AMARC and is its most
6    responsible individual. He oversees all functions of the business, including purchasing
7    and distributing finished products, hiring and firing employees, and controls AMARC’s
8    websites and promotional materials. Defendant Sanchez has the ultimate responsibility
9    and authority to prevent, detect, and correct violations of the Act. Defendant Sanchez
10   performs his duties at AMARC’s Facility, within the jurisdiction of this Court.
11         6.      Defendant Gary L. Matson, Sr.’s title is Senior Consultant and Director of
12   Practitioner Services at AMARC. Defendant Matson is responsible for outreach to make
13   claims for and induce sales of AMARC’s products. Through its undercover
14   investigations, FDA has observed that Defendant Matson communicates directly with
15   potential customers and advises them on the use of the company’s products to treat,
16   mitigate, or prevent diseases. FDA has observed that Defendant Matson performs at least
17   some of his duties in an office located at AMARC’s Facility, within the jurisdiction of
18   this Court.
19         7.      AMARC distributes and sells two products under its own brand: Poly-MVA
20   and Poly-MVA for Pets (collectively “Poly-MVA products”). AMARC also distributes
21   and sells products branded by third parties.
22         8.      Defendants’ Poly-MVA products are manufactured by a contract
23   manufacturer in New York and then shipped to AMARC’s Facility in California for
24   holding, sale, and distribution to customers.
25         9.      The third-party brands that Defendants distribute are shipped by the
26   products’ manufacturers or distributors to AMARC’s Facility in California for AMARC’s
27   holding, sale, and distribution to customers.
28

                                                     3
     Case 3:20-cv-02351-MMA-AGS Document 1 Filed 12/02/20 PageID.4 Page 4 of 15



1          10.    Defendants make claims for and sell their products online at
2    www.polymva.com, and have additional web addresses that automatically link to
3    www.polymva.com, including www.polymvaforpets.com. Defendants are responsible
4    for the content, development, and design of their websites.
5          11.    Defendants distribute their products to customers outside the state of
6    California, including customers in Montana, Colorado, and Arizona.
7                         DEFENDANTS’ VIOLATIONS OF THE ACT
8                                         Defendants’ Drugs
9          12.    The introduction or delivery for introduction into interstate commerce of an
10   unapproved new drug violates the Act. 21 U.S.C. § 331(d).
11         13.    A product is a drug within the meaning of the Act if it is “intended for use in
12   the diagnosis, cure, mitigation, treatment, or prevention of disease in man or other
13   animals.” 21 U.S.C. § 321(g)(1)(B).
14         14.    Because a product’s intended use determines whether it is a drug, a product
15   that falls within the Act’s dietary supplement definition, see 21 U.S.C. § 321(ff), may
16   also meet the Act’s drug definition if it is intended for use in the diagnosis, cure,
17   mitigation, treatment, or prevention of disease. See 21 U.S.C. § 321(g)(1)(B).
18         15.    The intended use of a product may be determined from any relevant
19   circumstances surrounding the distribution of the product, including labeling. See
20   21 C.F.R. § 201.128.
21         16.    The Act defines “label” as, inter alia, “a display of written, printed, or
22   graphic matter upon the immediate container of any article,” 21 U.S.C. § 321(k), and
23   “labeling” as “all labels and other written, printed, or graphic matter (1) upon any article
24   or any of its containers or wrappers, or (2) accompanying such article.” 21 U.S.C.
25   § 321(m).
26         17.    The Supreme Court has held that the term “accompanying” in the second
27   clause of 21 U.S.C. § 321(m) is not restricted to labels that are on or in the article at issue
28   and that physical attachment to the article is not necessary. See Kordel v. United States,

                                                    4
     Case 3:20-cv-02351-MMA-AGS Document 1 Filed 12/02/20 PageID.5 Page 5 of 15



1    335 U.S. 345, 349–50 (1948). Defendants’ claims material constitutes labeling because it
2    is part of an integrated distribution program. See id. at 350.
3          18.    Defendants cause many of their products to be drugs within the meaning of
4    the Act because they make claims in their labeling that establish that their products are
5    intended for use in the cure, mitigation, treatment, or prevention of disease in man or
6    other animals (“disease claims”).
7          19.    FDA reviewed Defendants’ websites and identified disease claims for Poly-
8    MVA products, including, but not limited to, the following:
9                 A.     “Many people may take Poly-MVA . . . while undergoing medical
10   treatments such as chemotherapy or radiation[.]” (at https://polymva.com/wp-
11   content/uploads/2020/04/Poly-MVA-Breakthrough-2020-Color-4-email.pdf);
12                B.     “‘Being a conventional Oncologist for over 30 years, enough was
13   enough. There had to be a better way to help my patients. . . . When [I] began using and
14   incorpo[ra]ting the various Poly-MVA protocols my entire practice changed and have
15   seen amazing cases in my practice and in our Outcome based studies.’” (at
16   https://polymva.com/personal-journeys/doctors);
17                C.     “‘In February 2008, my doctor suggested a two month trial of Poly-
18   MVA when he learned that I was sleeping 16 hours a day after 12 years of combating
19   chronic lymphatic leukemia with the alpha-stim unit . . . . Within two months of using
20   Poly-MVA, I started to wake up! . . . and change in blood count as shown . . . .’” (at
21   https://polymva.com/personal-journeys/doctors); and
22                D.     “Poly-MVA for Pets can provide significant support for: . . .
23   symptoms of cancer in dogs and cancer in cats (studies show best results in sarcomas in
24   dogs, osteosarcomas in dogs, lymphoma in cats, leukemia in cats, and other tumors in
25   cats)[.]” (at https://polymva.com/product/poly-mva-for-pets/).
26         20.    The claims described in paragraph 19 above demonstrate that these products
27   are drugs because they are intended to cure, mitigate, treat, or prevent diseases, including
28   cancer. See 21 U.S.C. § 321(g)(1)(B).

                                                   5
     Case 3:20-cv-02351-MMA-AGS Document 1 Filed 12/02/20 PageID.6 Page 6 of 15



1          21.      Defendants also intend for Poly-MVA to be administered intravenously,
2    which excludes the product from the Act’s dietary supplement definition. See 21 U.S.C.
3    § 321(ff)(2)(A)(i); see also United States v. Lane Labs-USA, Inc., 324 F. Supp. 2d 547,
4    569 (D.N.J. 2004) (“One requirement for a product to be considered a dietary supplement
5    is that it must be ‘ingested.’”), aff’d, 427 F.3d 219 (3d Cir. 2005).
6                   A.      FDA reviewed Defendants’ website, www.polymva.com, and
7    identified a photograph relating to intravenous administration with a caption stating “IV
8    Therapies 4 Day Training with Poly MVA. Taking multiple ones for the Team.”
9                        Defendants’ Human Drug is an Unapproved New Drug
10         22.      A drug is a “new drug” if “the composition of which is such that such drug
11   is not generally recognized, among experts qualified by scientific training and experience
12   to evaluate the safety and effectiveness of drugs, as safe and effective for use under the
13   conditions prescribed, recommended, or suggested in the labeling thereof.” 21 U.S.C.
14   § 321(p)(1).
15         23.      For a product to be deemed “generally recognized as safe and effective”
16   (“GRAS/E”) within the meaning of 21 U.S.C. § 321(p)(1), three conditions must be
17   satisfied. First, there must be substantial evidence of its effectiveness. Weinberger v.
18   Hynson, Westcott & Dunning, Inc., 412 U.S. 609, 629–30 (1973). The Act defines
19   “substantial evidence” as “evidence consisting of adequate and well-controlled
20   investigations, including clinical investigations . . . on the basis of which it could fairly
21   and responsibly be concluded by [qualified] experts that the drug will have the effect it
22   purports or is represented to have . . . .” 21 U.S.C. § 355(d). Second, the investigations
23   must be published in the scientific literature so that they are made generally available to
24   the community of qualified experts and thereby subject to peer evaluation, criticism, and
25   review. See Weinberger v. Bentex Pharms., Inc., 412 U.S. 645, 652 (1973). Third, there
26   must be a consensus among the experts, based on those published investigations, that the
27   product is safe and effective under the conditions prescribed, recommended, or suggested
28   in its labeling. See generally id; Hynson, 412 U.S. at 630–32.

                                                    6
     Case 3:20-cv-02351-MMA-AGS Document 1 Filed 12/02/20 PageID.7 Page 7 of 15



1          24.    Defendants’ Poly-MVA lacks substantial evidence of safety and
2    effectiveness. There are no published, adequate, and well-controlled investigations to
3    show that this drug is GRAS/E for any use and, therefore, qualified experts cannot come
4    to a consensus opinion concerning the effectiveness of this product.
5          25.    Because Defendants’ Poly-MVA is not GRAS/E, it is a new drug.
6          26.    A drug that is a “new drug” within the meaning of the Act is prohibited from
7    being introduced or delivered for introduction into interstate commerce unless FDA has
8    approved a new drug application (“NDA”) or an abbreviated new drug application
9    (“ANDA”) for that drug, or unless the drug is exempt from approval under an
10   investigational new drug application (“IND”). See 21 U.S.C. § 355(a), (b), (i), and (j).
11         27.    FDA searched its records and found no NDAs, ANDAs, or INDs for
12   Defendants’ new drug referenced in paragraph 25 above. Therefore, this product is an
13   unapproved new drug within the meaning of the Act, 21 U.S.C. § 355(a).
14         28.    Defendants violate 21 U.S.C. § 331(d) by introducing or delivering for
15   introduction, or causing to be introduced or delivered for introduction, into interstate
16   commerce, new drugs within the meaning of 21 U.S.C. § 321(p) that are neither
17   approved pursuant to 21 U.S.C. § 355(a), (b), or (j), nor exempt from approval pursuant
18   to 21 U.S.C. § 355(i).
19                            Defendants’ Human Drug is Misbranded
20         29.    The introduction or delivery for introduction into interstate commerce of a
21   drug that is misbranded violates the Act. 21 U.S.C. § 331(a).
22         30.    Causing a drug to become misbranded within the meaning of 21 U.S.C.
23   § 352(f)(1), while such drug is held for sale after shipment in interstate commerce,
24   violates the Act. 21 U.S.C. § 331(k).
25         31.    A drug is misbranded under 21 U.S.C. § 352(f)(1) if its labeling fails to bear
26   “adequate directions for use” as defined by 21 C.F.R. § 201.5(a), and it does not fall
27   within a regulatory exemption from that requirement. See 21 C.F.R. §§ 201.100–125,
28

                                                   7
     Case 3:20-cv-02351-MMA-AGS Document 1 Filed 12/02/20 PageID.8 Page 8 of 15



1    201.129 (establishing exemptions from the adequate directions for use requirement in
2    21 U.S.C. § 352(f)(1)).
3          32.    “Adequate directions for use” means “directions under which the layman
4    can use a drug safely and for the purposes for which it is intended.” 21 C.F.R. § 201.5.
5          33.    Any drug that is also a prescription drug cannot, by definition, have
6    adequate instructions for lay use. 21 U.S.C. § 353(b)(1)(A) (requiring a drug to be
7    dispensed by prescription that, “because of its toxicity or other potentiality for harmful
8    effect, or the method of its use, or the collateral measures necessary to its use, is not safe
9    for use except under the supervision of a practitioner licensed by law to administer such
10   drug”). Because of the purposes for which it is intended, Defendants’ Poly-MVA is a
11   prescription drug. See United States v. General Nutrition, Inc., 638 F. Supp. 556, 559–
12   560 (W.D.N.Y. 1986) (discussing collateral measures related to intended use).
13   Consequently, adequate directions under which a layman can safely use this product
14   cannot be written.
15         34.    Because Defendants’ labeling for Poly-MVA does not bear adequate
16   directions for use, those products are misbranded under 21 U.S.C. § 352(f)(1), unless they
17   qualify for an exemption.
18         35.    Defendants’ Poly-MVA does not qualify for any applicable exemption from
19   the requirement for adequate directions for use because it is neither approved nor the
20   subject of an effective IND. See 21 C.F.R. §§ 201.100(c)(2), 201.115. Accordingly,
21   Defendants’ Poly-MVA is misbranded under 21 U.S.C. § 352(f)(1) because it lacks
22   adequate directions for use.
23         36.    Defendants violate 21 U.S.C. § 331(a) by introducing or delivering for
24   introduction into interstate commerce drugs that are misbranded within the meaning of 21
25   U.S.C. § 352(f)(1).
26         37.    Defendants violate 21 U.S.C. § 331(k) by causing Poly-MVA to become
27   misbranded within the meaning of 21 U.S.C. § 352(f)(1), while such article is held for
28   sale after shipment in interstate commerce.

                                                    8
     Case 3:20-cv-02351-MMA-AGS Document 1 Filed 12/02/20 PageID.9 Page 9 of 15



1            Defendants’ Poly-MVA for Pets is an Adulterated New Animal Drug
2          38.      The introduction or delivery for introduction into interstate commerce of any
3    drug that is adulterated violates the Act. 21 U.S.C. § 331(a).
4          39.      Causing drugs to become adulterated while such articles are held for sale
5    after shipment in interstate commerce violates the Act. 21 U.S.C. § 331(k).
6          40.      Defendants cause Poly-MVA for Pets to be a drug within the meaning of
7    21 U.S.C. § 321(g) because Defendants make disease claims in the product’s labeling, as
8    described in paragraph 19.D above.
9          41.      A drug is a “new animal drug” if it is a “drug intended for use for animals
10   other than man . . . the composition of which is such that such drug is not generally
11   recognized, among experts qualified by scientific training and experience to evaluate the
12   safety and effectiveness of animal drugs, as safe and effective for use under the
13   conditions prescribed, recommended, or suggested in the labeling thereof.” 21 U.S.C.
14   § 321(v)(1).
15         42.      Poly-MVA for Pets lacks substantial evidence of safety and effectiveness
16   because there are no published, adequate, and well-controlled investigations to show that
17   Poly-MVA for Pets is GRAS/E for any use and, therefore, qualified experts cannot come
18   to a consensus opinion concerning its effectiveness.
19         43.      Because Poly-MVA for Pets is an animal drug that is not GRAS/E, it is a
20   new animal drug.
21         44.      A new animal drug is unsafe within the meaning of 21 U.S.C. § 360b unless
22   it is subject of an approved new animal drug application (“NADA”) or an approved
23   abbreviated new animal drug application (“ANADA”) pursuant to 21 U.S.C. § 360b(b); a
24   conditional approval pursuant to 21 U.S.C. § 360ccc; or a relevant index listing pursuant
25   to 21 U.S.C. § 360ccc-1; or unless it meets the requirements for the investigational new
26   animal drug (“INAD”) exemption pursuant to 21 U.S.C. § 360b(j). See 21 U.S.C.
27   §§ 360b(a)(1), 360b(j).
28

                                                    9
     Case 3:20-cv-02351-MMA-AGS Document 1 Filed 12/02/20 PageID.10 Page 10 of 15



1           45.    Poly-MVA for Pets is not the subject of an NADA, an ANADA, a
2     conditional approval, or an index listing; and Poly-MVA for Pets does not meet the
3     requirements for an INAD exemption.
4           46.    A new animal drug is adulterated under 21 U.S.C. § 351(a)(5), if it is unsafe
5     within the meaning of 21 U.S.C. § 360b.
6           47.    Accordingly, Poly-MVA for Pets is a new animal drug that is unsafe within
7     the meaning of 21 U.S.C. § 360b and, therefore, adulterated within the meaning of 21
8     U.S.C. § 351(a)(5).
9           48.    Defendants violate 21 U.S.C. § 331(a) by introducing or delivering for
10    introduction, or causing to be introduced or delivered for introduction, into interstate
11    commerce, a new animal drug that is adulterated within the meaning of 21 U.S.C.
12    § 351(a)(5) because it is unsafe in that it is not the subject of any FDA approval pursuant
13    to 21 U.S.C. § 360b, a conditional approval pursuant to 21 U.S.C. § 360ccc, or relevant
14    index listing pursuant to 21 U.S.C. § 360ccc-1, and is not exempt from approval pursuant
15    to 21 U.S.C. § 360b(j).
16          49.    Defendants violate 21 U.S.C. § 331(k) by causing Poly-MVA for Pets to
17    become adulterated within the meaning of 21 U.S.C. § 351(a)(5), while such article is
18    held for sale after shipment in interstate commerce.
19                                            HISTORY
20          50.    Defendants have previously violated the Act, as documented by FDA during
21    reviews of Defendants’ websites and undercover communications with AMARC
22    representatives, including Defendant Matson.
23          51.    In prior website reviews of www.polymva.com, FDA identified the same or
24    similar disease claims for Defendants’ Poly-MVA products as described in paragraph 19
25    above, including claims promoting Poly-MVA for use in treating cancer.
26          52.    Furthermore, in an e-mail exchange in March 2018, Defendant Matson
27    stated to an undercover FDA representative that “we have had some good responses to
28    Poly-MVA for breast cancer.”

                                                   10
     Case 3:20-cv-02351-MMA-AGS Document 1 Filed 12/02/20 PageID.11 Page 11 of 15



1           53.    Defendants also have a history of promoting Poly-MVA with claims for
2     intravenous administration, which excludes the product from the Act’s dietary
3     supplement definition, as explained in paragraph 21 above.
4                  A.    In prior website reviews of www.polymva.com, FDA identified
5     claims that tout Poly-MVA for intravenous administration.
6                  B.    In an e-mail exchange with an undercover FDA representative in
7     March 2018, Defendant Matson recommended using Poly-MVA intravenously.
8           54.    During earlier undercover e-mail communications in May and June 2017,
9     respectively, FDA observed Defendant Matson making disease claims for Poly-MVA,
10    including statements that “we have had good results with various types of lung cancers”
11    and “[Poly-MVA] was developed to target cancer cells and repair damaged cells. I will
12    send you a graphic that explains how it works.”
13          55.    Since 2012, FDA has warned Defendants about their violative disease
14    claims, and they have made repeated promises to take corrective action. For example, at
15    the close of an inspection at AMARC’s Facility in December 2017, an FDA investigator
16    reminded Defendant Sanchez that he could not make claims that Poly-MVA could treat,
17    cure, or mitigate an ailment. Defendant Sanchez responded that he understood and
18    intended to make changes to AMARC’s website.
19          56.    Previously, during an inspection at AMARC’s Facility in March 2014, an
20    FDA investigator informed Defendant Sanchez that disease claims on AMARC’s website
21    caused the company’s products to be drugs.
22          57.    By letter dated May 5, 2014, Defendant Sanchez responded to the FDA
23    investigator’s March 2014 discussion regarding disease claims, stating that AMARC had
24    “reviewed the various marketing materials and websites for current information . . . [and]
25    [i]t was brought to my attention that previously updated information on polymva.com and
26    polymvaforpets.com was not done correctly . . . [a]ny links or incorrect information . . .
27    have been removed and/or updated.”
28

                                                   11
     Case 3:20-cv-02351-MMA-AGS Document 1 Filed 12/02/20 PageID.12 Page 12 of 15



1           58.    After being notified by FDA in a letter dated January 21, 2015, that
2     AMARC’s corrective actions were deficient, Defendant Sanchez sent another letter to
3     FDA, dated February 4, 2015, and again asserted that AMARC had corrected the claims
4     and promised to “periodically review[] our site and literature to find opportunities for
5     improvement.”
6           59.    Previously, on December 11, 2012, FDA issued a Warning Letter to
7     Defendant Sanchez regarding AMARC’s marketing of Poly-MVA and Poly-MVA for
8     Pets. In the Warning Letter, FDA made clear that “claims in the literature and on
9     [AMARC’s] websites establish that [Poly-MVA] is a drug because it is intended for use
10    in the cure, mitigation, treatment, or prevention of disease.” FDA provided over five
11    pages of disease claims made by AMARC in Poly-MVA labeling and made clear that
12    Poly-MVA for Pets was an unapproved new animal drug.
13          60.    By letter dated February 26, 2013, Defendant Sanchez responded to the
14    Warning Letter and promised to “further review [AMARC’s] materials and websites with
15    guidance from [AMARC’s] counsel and FDA compliance specialists.”
16          61.    Despite a long series of promises, Defendants have failed to correct their
17    violations, and continue to induce sales of their products with disease claims in the
18    labeling. Defendants’ representations include claims that their products can be used to
19    treat, cure, mitigate, or prevent cancer in humans or animals, which cause their products
20    to be drugs within the meaning of the Act. Based on their history of recurring violations,
21    Defendants have demonstrated that they are unwilling or unable to take adequate steps to
22    come into compliance with the Act.
23          62.    Based on the foregoing, Plaintiff believes that, unless restrained by this
24    Court, Defendants will continue to violate the Act in the manner set forth above.
25          WHEREFORE, Plaintiff respectfully requests that the Court:
26          I.     Permanently restrain and enjoin, under 21 U.S.C. § 332(a), Defendants, and
27    each and all of their directors, officers, agents, representatives, employees, attorneys,
28

                                                    12
     Case 3:20-cv-02351-MMA-AGS Document 1 Filed 12/02/20 PageID.13 Page 13 of 15



1     successors, assigns, and any and all persons in active concert or participation with any of
2     them, from directly or indirectly doing or causing to be done any of the following acts:
3                  A.     Violating 21 U.S.C. § 331(d), by introducing or delivering for
4     introduction, or causing to be introduced or delivered for introduction, into interstate
5     commerce, new drugs within the meaning of 21 U.S.C. § 321(p) that are neither approved
6     pursuant to 21 U.S.C. § 355(a), (b), or (j), nor exempt from approval pursuant to 21
7     U.S.C. § 355(i);
8                  B.     Violating 21 U.S.C. § 331(a), by introducing or delivering for
9     introduction, or causing to be introduced or delivered for introduction, into interstate
10    commerce, drugs, as defined by 21 U.S.C. § 321(g)(1), that are misbranded within the
11    meaning of 21 U.S.C. § 352(f)(1) because their labeling fails to bear adequate directions
12    for use;
13                 C.     Violating 21 U.S.C. § 331(k), by causing a drug to become
14    misbranded within the meaning of 21 U.S.C. § 352(f)(1), while such drug is held for sale
15    after shipment in interstate commerce;
16                 D.     Violating 21 U.S.C. § 331(a) by introducing or delivering for
17    introduction, or causing to be introduced or delivered for introduction, into interstate
18    commerce, a new animal drug, as defined by 21 U.S.C. § 321(v), that is adulterated
19    within the meaning of 21 U.S.C. § 351(a)(5) because it is unsafe in that it is not the
20    subject of any FDA approval pursuant to 21 U.S.C. § 360b, conditional approval pursuant
21    to 21 U.S.C. § 360ccc, or relevant index listing pursuant to 21 U.S.C. § 360ccc-1, and is
22    not exempt from approval pursuant to 21 U.S.C. § 360b(j); and
23                 E.     Violating 21 U.S.C. § 331(k), by causing a new animal drug to
24    become adulterated within the meaning of 21 U.S.C. § 351(a)(5), while such drug is held
25    for sale after shipment in interstate commerce.
26          II.    Permanently restrain and enjoin, under 21 U.S.C. § 332(a), Defendants, and
27    each and all of their directors, officers, agents, representatives, employees, attorneys,
28    successors, assigns, and any and all persons in active concert or participation with any of

                                                    13
     Case 3:20-cv-02351-MMA-AGS Document 1 Filed 12/02/20 PageID.14 Page 14 of 15



1     them, from introducing or delivering for introduction, or causing the introduction or
2     delivery for introduction, into interstate commerce any drug, and/or Poly-MVA and Poly-
3     MVA for Pets, and the same or similar products referred to by any other name or
4     ingredient, unless and until:
5                  A.     With respect to drugs intended for humans, the drug is the subject of
6     an approved new drug application or abbreviated new drug application pursuant to
7     21 U.S.C. §§ 355(a), (b), or (j), or an investigational new drug application is in effect for
8     such drug pursuant to 21 U.S.C. § 355(i); or
9                  B.     With respect to drugs intended for use in animals other than man, the
10    drug is the subject of an approved new animal drug application or abbreviated new
11    animal drug application pursuant to 21 U.S.C. § 360b(b), a conditional approval pursuant
12    to 21 U.S.C. § 360ccc, or an index listing pursuant to 21 U.S.C. § 360ccc-1, or an
13    investigational new animal drug application is in effect for such drug pursuant to 21
14    U.S.C. § 360b(j); or
15                 C.     Defendants have removed all claims from their product labels,
16    labeling, promotional materials, websites, and social media platforms owned, operated, or
17    controlled by Defendants that cause that product to be a drug as defined by the Act, and
18    have ensured that their websites, social media platforms, and promotional and sales-
19    inducing materials do not refer to or link to any third-party websites, social media
20    platforms, or other materials that make claims about any of Defendants’ products that
21    cause any of the products to be a drug as defined by the Act;
22          III.   Order that FDA be authorized pursuant to this injunction to inspect
23    Defendants’ place(s) of business and all records relating to the receipt, manufacture,
24    processing, packing, labeling, holding, and distribution of Defendants’ products to ensure
25    continuing compliance with the terms of the injunction, the costs of such inspections to
26    be borne by Defendants at the rates prevailing at the time the inspections are
27    accomplished; and
28

                                                     14
     Case 3:20-cv-02351-MMA-AGS Document 1 Filed 12/02/20 PageID.15 Page 15 of 15



1           IV.    Order that Plaintiff be granted judgment for its costs herein, and that this
2     Court grant such other and further relief as it deems just and proper.
3
4           DATED this 2nd day of December, 2020
5
6                                                   Respectfully submitted,
7
                                                    JEFFREY BOSSERT CLARK
8                                                   Acting Assistant Attorney General
9                                                   Civil Division

10                                                  GUSTAV W. EYLER
                                                    Director
11                                                  Consumer Protection Branch
12                                                  By: s/ Shannon L. Pedersen
13                                                  SHANNON L. PEDERSEN
                                                    Trial Attorney
14                                                  Consumer Protection Branch
                                                    Department of Justice, Civil Division
15                                                  Shannon.L.Pedersen@usdoj.gov
16    OF COUNSEL:
17    ROBERT P. CHARROW
18    General Counsel

19    STACY CLINE AMIN
      Chief Counsel
20    Food and Drug Administration
      Deputy General Counsel
21    Department of Health and Human Services
22
      ANNAMARIE KEMPIC
23    Deputy Chief Counsel for Litigation
24    SETH I. HELLER
      Associate Chief Counsel
25    Office of the Chief Counsel
26    Food and Drug Administration
      10903 New Hampshire Avenue
27    Bldg. 31, Room 4538A
      Silver Spring, MD 20993-0002
28    (240) 402-6502

                                                   15
                 Case 3:20-cv-02351-MMA-AGS
JS 44 (Rev. 10/20)                          Document
                                          CIVIL COVER1-1 SHEET
                                                          Filed 12/02/20 PageID.16 Page 1 of 1
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                              DEFENDANTS
            United States of America                                                                            AMARC Enterprises, Inc; Albert Lee Sanchez, Jr.; Gary L. Matson, Sr.

     (b)   County of Residence of First Listed Plaintiff                                                       County of Residence of First Listed Defendant               San Diego
                                   (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                          THE TRACT OF LAND INVOLVED.

     (c)   Attorneys (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)

            Shannon L. Pedersen, Trial Attorney, U.S. Department of Justice, P.O.                               Reich, Frederick M.
                                                                                                                                                  '20CV2351 MMA AGS
            Box 386, Washington, D.C. 20044 (202) 532-4490

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                          III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                     and One Box for Defendant)

•
✖    1   U.S. Government
                                       •   3   Federal Question                                                                      PTF          DEF                                        PTF      DEF
           Plaintiff                             (U.S. Government Not a Party)                        Citizen of This State            1
                                                                                                                                        •        •  1     Incorporated or Principal Place
                                                                                                                                                            of Business In This State         •   4
                                                                                                                                                                                                      • 4



•    2   U.S. Government
           Defendant                   •   4   Diversity
                                                 (Indicate Citizenship of Parties in Item III)
                                                                                                      Citizen of Another State
                                                                                                                                        •   2
                                                                                                                                                 •    2   Incorporated and Principal Place
                                                                                                                                                            of Business In Another State      •   5
                                                                                                                                                                                                      •    5


                                                                                                      Citizen or Subject of a
                                                                                                        Foreign Country                 •   3
                                                                                                                                                 •    3   Foreign Nation
                                                                                                                                                                                              •   6
                                                                                                                                                                                                      •    6

IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                           Click here for: Nature of Suit Code Descriptions.
            CONTRACT                                                 TORTS                              FORFEITURE/PENALTY                           BANKRUPTCY                    OTHER STATUTES




~
     110 Insurance                       PERSONAL INJURY                  PERSONAL INJURY                625 Drug Related Seizure               422 Appeal 28 USC 158        375 False Claims Act
     120 Marine
     130 Miller Act
                                         310 Airplane
                                         315 Airplane Product          • 365 Personal Injury -
                                                                             Product Liability
                                                                                                             of Property 21 USC 881
                                                                                                         690 Other
                                                                                                                                                423 Withdrawal
                                                                                                                                                    28 USC 157
                                                                                                                                                                             376 Qui Tam (31 USC
                                                                                                                                                                                 3729(a))
     140 Negotiable Instrument                Liability
                                                                       • 367 Health Care/                                                                                    400 State Reapportionment

•    150 Recovery of Overpayment
         & Enforcement of Judgment
                                         320 Assault, Libel &
                                              Slander
                                                                             Pharmaceutical
                                                                             Personal Injury
                                                                                                                                                PROPERTY RIGHTS
                                                                                                                                                 820 Copyrights
                                                                                                                                                                             410 Antitrust
                                                                                                                                                                             430 Banks and Banking

B    151 Medicare Act
     152 Recovery of Defaulted
          Student Loans
                                         330 Federal Employers’
                                              Liability
                                         340 Marine                    •
                                                                             Product Liability
                                                                         368 Asbestos Personal
                                                                             Injury Product
                                                                                                                                                 830 Patent
                                                                                                                                                 835 Patent - Abbreviated
                                                                                                                                                     New Drug Application
                                                                                                                                                                             450 Commerce
                                                                                                                                                                             460 Deportation
                                                                                                                                                                             470 Racketeer Influenced and
          (Excludes Veterans)            345 Marine Product                  Liability                                                           840 Trademark                   Corrupt Organizations

•    153 Recovery of Overpayment              Liability                 PERSONAL PROPERTY                         LABOR                          880 Defend Trade Secrets    480 Consumer Credit


•
         of Veteran’s Benefits
     160 Stockholders’ Suits
                                         350 Motor Vehicle
                                         355 Motor Vehicle             B 370 Other Fraud
                                                                         371 Truth in Lending
                                                                                                         710 Fair Labor Standards
                                                                                                             Act
                                                                                                                                                     Act of 2016                 (15 USC 1681 or 1692)
                                                                                                                                                                             485 Telephone Consumer

•    190 Other Contract                      Product Liability
                                                                       • 380 Other Personal              720 Labor/Management                    SOCIAL SECURITY                 Protection Act

B    195 Contract Product Liability
     196 Franchise
                                         360 Other Personal
                                             Injury
                                         362 Personal Injury -         •
                                                                             Property Damage
                                                                         385 Property Damage
                                                                             Product Liability
                                                                                                             Relations
                                                                                                         740 Railway Labor Act
                                                                                                         751 Family and Medical
                                                                                                                                                 861 HIA (1395ff)
                                                                                                                                                 862 Black Lung (923)
                                                                                                                                                 863 DIWC/DIWW (405(g))
                                                                                                                                                                             490 Cable/Sat TV
                                                                                                                                                                             850 Securities/Commodities/
                                                                                                                                                                                 Exchange
                                             Medical Malpractice                                             Leave Act                           864 SSID Title XVI        ✖ 890 Other Statutory Actions
         REAL PROPERTY                     CIVIL RIGHTS                 PRISONER PETITIONS               790 Other Labor Litigation              865 RSI (405(g))            891 Agricultural Acts
     210 Land Condemnation               440 Other Civil Rights          Habeas Corpus:                  791 Employee Retirement                                             893 Environmental Matters




~•
     220 Foreclosure                     441 Voting                      463 Alien Detainee                  Income Security Act                FEDERAL TAX SUITS            895 Freedom of Information
     230 Rent Lease & Ejectment          442 Employment                  510 Motions to Vacate                                                   870 Taxes (U.S. Plaintiff       Act
     240 Torts to Land                   443 Housing/                        Sentence                                                                 or Defendant)          896 Arbitration
     245 Tort Product Liability              Accommodations              530 General                                                             871 IRS—Third Party         899 Administrative Procedure
     290 All Other Real Property         445 Amer. w/Disabilities -      535 Death Penalty                   IMMIGRATION                              26 USC 7609                Act/Review or Appeal of
                                             Employment                  Other:                          462 Naturalization Application                                          Agency Decision
                                         446 Amer. w/Disabilities -      540 Mandamus & Other            465 Other Immigration                                               950 Constitutionality of
                                             Other                       550 Civil Rights                    Actions                                                             State Statutes
                                         448 Education                   555 Prison Condition
                                                                         560 Civil Detainee -
                                                                             Conditions of
                                                                             Confinement
V. ORIGIN (Place an “X” in One Box Only)
•1
✖        Original
         Proceeding        • 2 Removed  from
                               State Court                 •    3     Remanded from
                                                                      Appellate Court            • 4 Reopened
                                                                                                     Reinstated or
                                                                                                                   •            5 Transferred from
                                                                                                                                  Another District        •
                                                                                                                                                      6 Multidistrict
                                                                                                                                                          Litigation -                • 8 Multidistrict
                                                                                                                                                                                          Litigation -
                                                                                                                                  (specify)               Transfer                           Direct File
                                           Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           21 U.S.C. § 332(a)
VI. CAUSE OF ACTION                        Brief description of cause:
                                           Injunction proceedings
VII. REQUESTED IN                          •    CHECK IF THIS IS A CLASS ACTION                          DEMAND $                                     CHECK YES only if demanded in complaint:
     COMPLAINT:                                 UNDER RULE 23, F.R.Cv.P.                                                                              JURY DEMAND:
                                                                                                                                                                                  • Yes • No  ✖

VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                           JUDGE                                                                    DOCKET NUMBER
DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
 12/2/2020                                                                      s/ Shannon L. Pedersen
FOR OFFICE USE ONLY

     RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                            MAG. JUDGE
